Case 1:20-cr-00025-GTS Document 2 Filed 03/10/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ) Criminal No. | :20-CR-25 Ge)
Vv. Information
DAREN ARAKELIAN, Violation(s): 18 U.S.C. § 1343
) Wire Fraud
1 Count
Defendant. County of Offense: Albany

THE UNITED STATES ATTORNEY CHARGES:

COUNT 1
[Wire Fraud |

At all times material to this information:

1. DAREN ARAKELIAN (“the defendant’) was a resident of the Northern District
of New York and the sole owner, president, and operator of Great 4 Image (“G4I") and
Knickerbocker Golf, LLC, doing business as Kings Cross Knickers.

2. G4lI was a Rensselaer and Latham, New York-based company that, among other
things, contracted with the United States Department of Defense (“DOD”), Department of
Homeland Security (“DHS”) and General Services Administration (“GSA”) to produce
commodities such as backpacks, duffle bags, cinch bags, hydration packs, t-shirts and individual
suspension trainers for the United States Government. Kings Cross Knickers was a company that
sold golf knickers and other golf-related apparel.

3. The Buy American Act (“BAA”), 41 U.S.C. §$§ 8301 et seq., was a statute that
required the United States government to buy domestic articles, materials, and supplies. The

primary purpose of the BAA was to discourage the United States government from buying foreign
Case 1:20-cr-00025-GTS Document 2 Filed 03/10/20 Page 2 of 5

products and to protect American labor. The BAA applied to direct purchases by the federal
government above the micro-purchase threshold, provided their purchase was consistent with the
public interest, the items were reasonable in cost, and they were for use in the United States. The
BAA required that “substantially all” of the acquisition be attributable to American-made
components. Regulations have interpreted this requirement to mean that at least 50% of the cost
of the product must be attributable to American content, or in the case of “Commercial Off the
Shelf’ (“COTS”) products, that the product is manufactured in the United States. Under the
Defense Federal Acquisition Regulation Supplement (“DFARS”) implementation of the BAA,
companies could also provide products manufactured in a “qualifying country.” The People's
Republic of China (China) was not a qualifying country and was not an approved country under
the BAA.

4, The Trade Agreements Act (“TAA”), 19 U.S.C §§ 2501-2582, was a statute that
restricted certain U.S. government procurements to products manufactured or substantially
transformed in the United States ora TAA-designated country. The TAA provided that the federal
government could acquire only “U.S.-made or designated country end products” and required
government contractors to certify that each “end product” met the applicable requirements. “End
products” were defined as “those articles, materials and supplies to be acquired for public use.”
The TAA applied a rule-of-origin requirement to the end product being supplied to the U.S.
government and required those end products to be “wholly the growth, product or manufacture”
of the United States or of a designated country, or “substantially transformed” in the United States
or a designated country “into a new and different article of commerce with a name, character, or
use distinct from that of the article or articles from which it was transformed.” China was not an

approved country under the TAA; the TAA prohibited purchases of products made in China.
Case 1:20-cr-00025-GTS Document 2 Filed 03/10/20 Page 3 of 5

5: COMPANY A was a U.S.-based company that procured products manufactured in
China for G4I.

6. COMPANY B was a company based in China that was affiliated with COMPANY
A and sold Chinese products to G4] through COMPANY A.

fe COMPANY C was a company based in China that sold Chinese products to G41.

8. COMPANY D was a U.S.-based company that procured products manufactured in
China for G4l.

The Scheme to Defraud

9. From in or around March 2014, through in or around December 2016, in Albany
County in the Northern District of New York, and elsewhere, the defendant, DAREN
ARAKELIAN, devised and intended to devise a scheme and artifice to defraud and to obtain
money and property from the United States government by means of false and fraudulent
pretenses, representations, and promises, transmitting and causing to be transmitted by means of
interstate commerce, writings, signs and signals for the purpose of executing such scheme and
artifice,

10. The objective of the scheme and artifice to defraud was for the defendant to defraud
the United States government, that is, the Department of Defense and other federal departments
and agencies, by fraudulently importing goods that were made in China into the United States and
then deceptively marketing and selling those goods to the United States government as being made
in the United States and as compliant with domestic preference laws, namely, the TAA and/or the
BAA.

ll. It was part of the scheme and artifice that the defendant, through his company G4I,

beginning in or around March 2014, in an effort to fraudulently enrich himself, sought to obtain
Case 1:20-cr-00025-GTS Document 2 Filed 03/10/20 Page 4of 5

and, in some cases, to compete, bid on, and win government contracts that specifically required
that the products, such as t-shirts, backpacks, and hydration packs be made in the United States or
other approved countries.

12. It was further part of the scheme and artifice to defraud that the defendant purchased
products from Company A, Company C, and Company D, and caused those products to be
imported from China into the United States.

13. It was further part of the scheme and artifice to defraud that the defendant disguised
and lied about the products’ place of origin to the United States government.

14. It was further part of the scheme and artifice to defraud that the defendant falsely
represented to the United States government that his company was the manufacturer of the
products and that the products were made in the United States or other approved countries.

15. It was further part of the scheme and artifice to defraud that the defendant submitted
invoices to the United States government requesting payment for products that the defendant
falsely represented to the United States government as having been manufactured in the United
States, thereby causing the United States government to electronically transfer funds to the

defendant.
Case 1:20-cr-00025-GTS Document 2 Filed 03/10/20 Page 5of5

Interstate Wire Transmission

16. | Onor about December 14, 2016, the defendant, having devised said scheme and
artifice, for the purpose of executing and attempting to execute such scheme and artifice, and for
obtaining money by means of false and fraudulent pretenses, did cause to be transmitted in
interstate commerce, by means of a wire communication, a writing, sign, and signal, specifically,
an email communication sent from Latham, New York, to a federal employee located in Fort
Gordon, Georgia, in which the defendant falsely and materially represented that products he had
sold to the United States Army were made in New York, California, and Georgia, in compliance
with the TAA, when in fact, as the defendant knew, the products were made in China and violated
the terms of his contract with the United States government.

All in violation of Title 18, United States Code, Section 1343.

Dated: Horch 1o., 2020 GRANT C. JAQUITH

Jnited States Attorney

sk

 

By:

 

Joshua R. Rosenthal
Assistant United States Attorney
Bar Roll No. 700730
